UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

i °
~ ! CANAAW
Plaintiff(s), CALENDAR NOTICE

v. . | 0 OY Pave)
Van iM gne -

Defendant(s).

 

 

X

 

PLEASE TAKE NOTICE that the above-captioned case has been sckedtted!/

re-scheduled for:

___ Status conference | ___Final pretrial conference
_Arelephone conference ___ Jury selection and trial
___ Pre-motion conference ____ Bench trial

____ Settlement conference ____ Suppression hearing
____ Oral argument ____ Plea hearing

____ Bench ruling on motion ___ Sentencing

on 7 - /-_,20 2h,at Z/: 0X AM, in Courtroom 620, United States
Courthouse, 300 Quarropas Street, White Plains, NY 10601. Adjourned from z [2 3 [2 /

__

All requests for adjournments or extensions of time must be in writing and
filed on ECF as letter-motions, in accordance with paragraph 1(F) of the Court's
Individual Practices. Absent special circumstances, such requests shall be made at
least two business days prior to the scheduled appearance.

| Dated: 4 —f G- 20 /
| White Plains, NY
; \ SO ORDERED:
\{ XM See 433 Ar jun
~

+e jephone et

 

 

 

Vincent L. Briccetti
United States District Judge

 

 
